Order entered May 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00305-CV

                          IN THE INTEREST OF B.T.G., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-12707

                                            ORDER
       The Court has before it appellant’s May 10, 2013 “motion challenging the order sustain

[sic] contest to inability to pay” and the court reporter’s May 17, 2013 response to that motion.

The Court GRANTS the motion and ORDERS Gary Fitzsimmons, Dallas County District

Clerk, and Francheska Duffey, official court reporter for the 330th Judicial District Court, to

provide the clerk’s and reporter’s records for this appeal without requiring prepayment of costs.

See TEX. R. APP. P. 20.1(j)(4). We DIRECT the Clerk of this Court to send copies of this order,

by electronic transmission, to the following: Gary Fitzsimmons; Francheska Duffey; the Dallas

County District Clerk, Civil Records Division; and counsel for all parties.




                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE